Citation Nr: 1001003	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Roanoke, Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the record reflects that the Veteran has 
current diagnoses of a left shoulder and low back 
disabilities.  The Veteran claims that his current left 
shoulder and low back disabilities are secondary to his 
service-connected right knee disability.  However, the source 
of the Veteran's disorders is unclear, and there remains 
evidence that has not been obtained by VA.  

The Veteran's service treatment records demonstrate that the 
Veteran was involved in a car accident in July 1962, which 
resulted in injuries to his skull and left femur.  Upon 
separation examination in August 1962, physical examination 
of the upper extremities and spine was within normal limits.  

A post-service VA examination dated in March 1973, the 
Veteran related that when he was discharged from service he 
began working as a machinist.  In 1972, the Veteran reported 
that he started working in the coal mines; however, a week 
into the job he was involved in an additional car accident, 
which fractured his L-5 vertebrae.  Consequently, he was 
hospitalized at Kingsport Tennessee Hospital for five weeks 
and since that time the Veteran reported that he has been 
disabled and unable to maintain employment.  Upon VA 
examination, in November 2006, the Veteran reported that he 
had been unemployed since 1972.  


The Veteran presently contends that in December 2005, his 
service-connected right knee disorder caused him to fall 
backwards, and that he then injured his back and left 
shoulder.  However, other records dated in May 2005 authored 
by the Mountain Home VA Medical Center indicate that the 
Veteran then reported a "7-year" history of back and neck 
pain.  Further, the Veteran reported to VA medical care 
providers in April 2003 that he had a prior history of spinal 
fusion, and that he was then receiving benefits from the 
Social Security Administration for his back disorder.  

It is therefore unclear how the Veteran sustained a low back 
and left shoulder disorder.  While the Veteran may present 
competent lay evidence as to the circumstances of his alleged 
fall, he is not qualified to present medical evidence.  
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

For the above-stated reasons, the claims will be remanded to 
obtain clarifying evidence.  If necessary, the RO/AMC will 
schedule the Veteran for a clarifying VA medical examination.  
The Veteran was afforded a VA examination in November 2006; 
however, the VA examiner did not address the Veteran's 
contentions as to the Veteran's alleged incident of falling 
backwards as a cause of his claimed disorders.  

Applicable law and regulations state that VA will provide a 
medical examination or obtain a medical opinion where there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
(4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his left 
shoulder and low back disorders on appeal 
that is not evidenced by the current 
record.  In particular:

    a.  The RO/AMC should attempt to obtain 
1972 records from Kingsport Tennessee 
Hospital.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should then 
obtain these records and associate them 
with the claims folder.
    
    b.  The RO/AMC will secure any records 
administered by the Social Security 
Administration as to the claimed back and 
left shoulder disorders.  

2.   Following a reasonable amount of time 
or upon the Veteran's response, the RO/AMC 
should be reexamine the evidence of 
record, and determine if the Veteran 
should be provided a comprehensive VA 
examination, to ascertain if he has a back 
and/or left shoulder disorder that was 
caused by, as he alleges, a fall backwards 
in December 2005

3.  Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for a left shoulder disability 
and a low back disability disorder on a 
direct basis or due to a service-connected 
right knee disability.  The RO/AMC must 
ensure that all directed factual and 
medical development as noted above is 
completed.  

If a medical examination is conducted, 
the RO/AMC must ensure that it 
addresses the Veteran's allegation that 
he fell backwards in December 2005 
which caused the claimed back and left 
shoulder disorders, and that such 
opinion is based on all the evidence of 
record.  If the examination report does 
not contain sufficient detail, the 
RO/AMC must take any appropriate action 
by return of the report to the examiner 
for corrective action.  See 38 C.F.R. § 
4.2, above.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his 
representative, should be provided with 
an appropriate Supplemental Statement 
of the Case, which sets forth the 
applicable legal criteria pertinent to 
this appeal, to include the laws and 
regulations on service connection, 
direct and secondary.  They should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


